                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA




TONY CORMIER                                                               CIVIL ACTION
DOC # 278001

VERSUS                                                                   17-241-SDD-EWD

JOHN BEL EDWARDS, ET AL.

                                          RULING

        This matter is before the Court on the Motion for Summary Judgment1 filed by

Defendants, Secretary James LeBlanc (“Secretary LeBlanc”), Warden Tim Hooper

(“Warden Hooper”), Dr. Raman Singh, Dr. Preety Singh, and Elizabeth Britton, N.P.

(“Britton”) (or collectively “Defendants”). Plaintiff, Tony Cormier (“Plaintiff”), has filed an

Opposition2 to Defendants’ motion, to which Defendants filed a Reply.3 For the following

reasons, the Court finds that Defendants’ motion should be granted.

I.      FACTUAL BACKGROUND

        During the relevant time period, Plaintiff was incarcerated at Elayn Hunt

Correctional Center (“EHCC”) in St. Gabriel, Louisiana.4 Plaintiff is a fifty-seven year old

male who was originally diagnosed with Hepatitis C (“HCV”) by Nurse Practitioner

Elizabeth Britton on October 31, 2012.5 Plaintiff was subsequently transferred from Dixon

Correctional Center to EHCC pursuant to a medical transfer request based on Plaintiff’s



1
  Rec. Doc. No. 77.
2
  Rec. Doc. No. 81.
3
  Rec. Doc. No. 85.
4
  Rec. Doc. No. 77-2, p. 1.
5
  Rec. Doc. No. 77-2, p. 4.
51787
                                                                                   Page 1 of 18
HCV diagnosis.6 Beginning on November 6, 2012, Plaintiff was admitted to the Liver

Clinic at EHCC and his condition was monitored by EHCC staff.7 On September 4, 2014,

Nurse Practitioner Britton evaluated Plaintiff and determined that he was not a good

candidate for treatment with PEG-Intron and Ribavirin, two common forms of treatment

for HCV at the time.8 That determination was based on the fact that Plaintiff presented

with multiple co-morbidities, including “hypertension, asthma, GERD, a right inguinal

hernia. . .COPD, dysthymia, systhyma, generalized anxiety disorder, and antisocial

personality disorder,”9 that had the potential to complicate or contraindicate those forms

of treatment. The Liver Clinic staff ordered Plaintiff to stop smoking and start a low sodium

diet in support of their treatment efforts.10

        Plaintiff continued to be monitored by Liver Clinic staff until, on March 2, 2017,

Britton decided to administer a battery of tests to determine if Plaintiff could be treated

with a Direct Acting Antiviral (“DAA”), a new type of HCV drug recently approved by the

Food and Drug Administration.11 On June 15, 2017, Plaintiff was cleared for treatment

with such a drug. His twelve-week course of Epclusa, the specific DAA he was prescribed,

began on January 15, 2018, after this suit was filed.12 Bloodwork taken at the end of the

course of treatment detected no HCV; in other words, Plaintiff was cured of Hepatitis C.13

        Plaintiff maintains that he was denied effective treatment for HCV from the time of

his diagnosis in October 2012 until he began treatment with Epclusa on January 15,


6
  Rec. Doc. No. 77-5, p. 199.
7
  Rec. Doc. No. 77-2, p. 2.
8
  Rec. Doc. No. 77-2, p. 3.
9
  Rec. Doc. No. 77-1, p. 11.
10
   Rec. Doc. No. 77-4, p. 298; Rec. Doc. 77-7, p. 5.
11
   Rec. Doc. No. 77-2, p. 2.
12
   Id. at. p. 3.
13
   Id. at p. 3.
51787
                                                                                  Page 2 of 18
2018,14 and argues that this denial of medical treatment violated his constitutional rights

under the Eighth Amendment to have his serious medical needs met. Plaintiff filed this

lawsuit against Defendants pursuant to 42 U.S.C. § 1983, alleging that the Defendants

were deliberately indifferent to his medical needs in violation of his Eighth Amendment

constitutional rights.       Plaintiff also asserts claims of supervisory liability against

Defendants LeBlanc, Hooper, Preety Singh, and Raman Singh. Defendants have moved

for summary judgment on all claims, arguing that Plaintiff’s claims are unsupported by the

record evidence and, alternatively, that the Defendants are entitled to qualified immunity.

II.     LAW AND ANALYSIS

        A. Summary Judgment Standard

        “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”15 “When assessing whether a dispute to any material fact exists, we consider all

of the evidence in the record but refrain from making credibility determinations or weighing

the evidence.”16 A party moving for summary judgment “must ‘demonstrate the absence

of a genuine issue of material fact,’ but need not negate the elements of the nonmovant’s

case.”17 If the moving party satisfies its burden, “the non-moving party must show that

summary judgment is inappropriate by setting ‘forth specific facts showing the existence

of a genuine issue concerning every essential component of its case.’”18 However, the


14
   Rec. Doc. No. 81, pp. 1-2.
15
   Fed. R. Civ. P. 56(a).
16
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008).
17
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D. La. 2003)(quoting Little
v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)(quoting Celotex Corp. v. Catrett, 477 U.S.
317, 323-25, 106 S.Ct. at 2552)).
18
   Rivera v. Houston Independent School Dist., 349 F.3d 244, 247 (5th Cir. 2003)(quoting Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
51787
                                                                                              Page 3 of 18
non-moving party’s burden “is not satisfied with some metaphysical doubt as to the

material facts, by conclusory allegations, by unsubstantiated assertions, or by only a

scintilla of evidence.”19

        Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’”20 All reasonable factual

inferences are drawn in favor of the nonmoving party.21 However, “[t]he Court has no

duty to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely

how this evidence supports his claim.”22 “Conclusory allegations unsupported by specific

facts … will not prevent the award of summary judgment; ‘the plaintiff [can]not rest on his

allegations … to get to a jury without any “significant probative evidence tending to

support the complaint.”’”23

        B. Deliberate Indifference to Medical Needs

        To establish liability in connection with a claim for deliberate medical indifference,

a prisoner-plaintiff must be able to show that appropriate medical care has been denied

and that the denial has constituted “deliberate indifference to serious medical needs.”24

“Deliberate indifference is an extremely high standard to meet.”25 In order to prevail, the

plaintiff must show that the defendant “refused to treat him, ignored his complaints,


19
   Willis v. Roche Biomedical Laboratories, Inc., 61 F.3d 313, 315 (5th Cir. 1995)(quoting Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
20
   Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007)(quoting
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)).
21
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
22
   RSR Corp. v. International Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
23
   Nat’l Ass’n of Gov’t Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir.
1994)(quoting Anderson, 477 U.S. at 249).
24
   Estelle v. Gamble, 429 U.S. 97, 106 (1976); Johnson v. Treen, 759 F.2d 1236, 1237 (5th Cir. 1985).
25
   Domino v. Texas Dep’t of Crim. Justice, 239 F.3d 752, 756 (5th Cir. 2001).
51787
                                                                                                 Page 4 of 18
intentionally treated him incorrectly, or engaged in any similar conduct that would clearly

evince a wanton disregard for any serious medical needs.”26 Further, the plaintiff must

establish that the defendant possessed a culpable state of mind.27 For a prison official to

be held liable, “the official must both be aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also draw the

inference.”28 “Mere negligence, neglect, or medical malpractice” does not constitute

deliberate indifference.29        Even “gross negligence” does not establish deliberate

indifference.30 Rather, “subjective recklessness as used in the criminal law” is the

appropriate standard for “deliberate indifference” under the Eighth Amendment.31 The

mere delay of medical care can also constitute an Eighth Amendment violation but only

“if there has been deliberate indifference [that] results in substantial harm.”32

        Defendants contend Plaintiff has failed to demonstrate deliberate medical

indifference that rises to a constitutional violation because he has failed to demonstrate

that the Defendants refused to treat him, ignored his complaints, intentionally treated him

incorrectly, or engaged in any conduct that reveals a wanton disregard for his serious

medical needs.33 Defendants argue that Plaintiff alleges only that he was unsatisfied with

his medical care, i.e., not prescribed his drug of choice at the time of his choice, not that

he was not provided medical care. Plaintiff primarily complains that he did not receive a

DAA drug to treat his HCV when such drugs first became available on the market; thus,


26
   Id. (quoting Johnson, 759 F.2d at 1238).
27
   Farmer v. Brennan, 511 U.S. 825, 838 (1994)(citing Wilson v. Seiter, 501 U.S. 294, 298 (1991)).
28
   Id. at 837.
29
   Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).
30
   Hernandez v. Tex. Dep’t of Prot. and Reg. Servs., 380 F.3d 872, 882 (5th Cir. 2004).
31
   Farmer, 511 U.S. at 839-40.
32
   Easter v. Powell, 467 F.3d 459, 463 (5th Cir. 2006).
33
   Rec. Doc. No. 77-1, pp. 6-7 (citations and quotation marks omitted).
51787
                                                                                             Page 5 of 18
he argues, Defendants were deliberately indifferent to his medical needs. Accordingly,

Defendants maintain that Plaintiff’s case is not based on a constitutional deprivation but

a disagreement with medical staff regarding the treatment Plaintiff received.

        Plaintiff maintains that, from his diagnosis in October 2012 until January 15, 2018,

when he was prescribed Epclusa, Defendants “simply ‘monitored’ [his] condition”34 while

his HCV “went untreated.”35 Plaintiff claims that this delay in treatment allowed his

condition to progress to Stage 3 HCV by August 2016, causing him “considerable mental

anguish.”36 Plaintiff does not address the record evidence establishing that he was not

prescribed one of the older generation of HCV drugs because of the above-mentioned

“co-morbidities that precluded him from receiving”37 such drugs before the DAAs became

available. Further, Plaintiff’s medical records demonstrate that he was, in fact, provided

with medical treatment in connection with his HCV. After he received his diagnosis in the

Liver Clinic at EHCC, he was evaluated by Nurse Britton on many subsequent occasions.

On September 4, 2014, Britton noted in her record of their visit that Plaintiff was “not likely

a cirrhotic” and that he was “not a good candidate” for the older generation of HCV

drugs.38 The record is replete with evidence that Plaintiff subsequently had frequent

monitoring visits to the Liver Clinic.39

        Britton and Dr. Singh have both testified that DAA drugs became available at

EHCC in or around October 2016.40 On December 14, 2017, Britton wrote in her notes


34
   Rec. Doc. No. 81, p. 2.
35
   Rec. Doc. No. 81, p. 2.
36
   Rec. Doc. No. 81, p. 2.
37
   Rec. Doc. No. 77-1, p. 8.
38
   Rec. Doc. No. 77-5, p. 13.
39
   See Rec. Doc. Nos. 77-4, 77-5, 77-6, 77-7, 77-8, 77-9, 77-10, 77-11, 77-12.
40
   Rec. Doc. No. 77-14 at 34 (Deposition of Elizabeth Britton at 33); Rec. Doc. No. 77-13 at 14 (Deposition
of Dr. Raman Singh at 13).
51787
                                                                                              Page 6 of 18
that Plaintiff was a “candidate for DAA” and ordered labs to be performed that would

determine his eligibility for DAA treatment.41 After the labs came back, Plaintiff was

prescribed a twelve-week course of Epclusa; Plaintiff signed a Hepatitis C Therapy

Treatment Agreement on January 11, 2018.42

        Dr. Raman Singh testified in a deposition that, around 2013 or 2014, the FDA

approval process for “new drugs” for HCV treatment was completed, and Harvoni was

one of the first drugs out.43 Dr. Singh testified that Harvoni has around a 95% success

rate with very little side effects.44 Dr. Singh explained how the medical community

assessed the performance of the drugs before reaching conclusions, as was done before

in assessing HIV drug protocols,45 and testified that, “as of today, [these drugs] are the

standard of care.”46

        Dr. Singh was asked whether the high costs of drugs like Harvoni was a major

concern for the DOC, and he responded that “[i]t was one of many concerns,” with other

concerns relating to lacking information based on the newness of the drugs and patient

selection criteria.47 Dr. Singh explained how the introduction of these new drugs would

require training for professionals, particularly at Elayn Hunt where only one nurse

practitioner and a part-time clinician were treating inmates with hepatitis C.48 Further, the

medical staff would have to work with the pharmacy regarding acquiring the drugs, and




41
   Rec. Doc. No. 77-7, p. 5.
42
   Rec. Doc. No. 77-7, p. 13.
43
   Rec. Doc. No. 81-4, p. 15, lines 10-14.
44
   Id. at lines 18-20.
45
   Id. at p. 17-19.
46
   Id. at pp. 19, line 25 – p. 20, line 1.
47
   Id. at p. 24, line 6.
48
   Id. at pp. 24-25.
51787
                                                                                  Page 7 of 18
staff would have to formulate an “efficient patient education model.”49 Dr. Singh also

explained that, leading up to the implementation of this new drug protocol in October

2016, medical staff collected data and created a database to determine which of the 5,000

HCV inmates in the DOC, with the most serious liver damage and highest levels of

fibrosis, would receive the new treatment first.50

        Considering the undisputed facts of this case, the totality of Plaintiff’s medical

records, the summary judgment evidence presented by the Parties, and the applicable

law and jurisprudence, the Court finds that Plaintiff has failed to demonstrate that he

suffered a constitutional deprivation. Applying the law to the facts of this case, Plaintiff

has failed to demonstrate that genuine issues of fact exist regarding his claim of deliberate

indifference to his serious medical needs.

        That Plaintiff was not prescribed a DAA drug, his preferred treatment, as soon as

it was on the market, does not rise to the level of a constitutional violation. As the court

stated in Leonard v. Daniel, “[t]he Eighth Amendment does not guarantee an inmate his

choice of treatment or the right to dictate the type or dosage of medication prescribed to

him.51 In fact, the Fifth Circuit has held that ‘deliberate indifference is especially hard to

show when the inmate was provided with ongoing medical treatment.’”52

        Moreover, the record in this case is replete with evidence that Plaintiff’s HCV was

regularly monitored, and he received treatment, albeit treatment with which he disagreed,

for all of his medical conditions, including HCV. Plaintiff’s medical records consist of


49
   Id. at p. 25, line 6.
50
   Id. at pp. 29-30.
51
   2016 WL 1274448 at *7 (E.D. Tex. Feb. 24, 2016)(citing Sama v. Hannigan, 669 F.3d 585, 590–91 (5th
Cir. 2012); Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006)).
52
   Id. (quoting Fails v. DeShields, 349 F. App'x 973, 976 (5th Cir. 2009)).
51787
                                                                                         Page 8 of 18
nearly 1000 pages for the time period between 2012 to the present, which further

undermines Plaintiff’s claim that he received no treatment for HCV. Specifically, the

record demonstrates that, during this period, lab work was performed specific to

monitoring his HCV, and Plaintiff received ultrasounds of his abdomen.53 After DAA drugs

became available at EHCC, Plaintiff was identified as a candidate to receive them,

received lab work to confirm that he was a good candidate, and was prescribed a course

of Epclusa, which cured his HCV.54

        As Defendants point out, similar claims to those raised herein were rejected by the

court in Warren v. Gusman, wherein a pretrial detainee complained that he received no

treatment for hepatitis C while detained by the defendants.55 Contrary to the plaintiff’s

complaints, his medical record demonstrated that prison doctors diagnosed the plaintiff

with hepatitis C and ordered tests to monitor his health.56 The Warren court relied on the

Fifth Circuit’s holding in Harris v. Epps, wherein the court affirmed summary judgment in

favor of prison defendants on the plaintiff’s claim of deliberate indifference to his serious

medical needs based on alleged denial of treatment for his hepatitis C infection and back

problems.57 The Fifth Circuit held: “The record shows that Harris did receive treatment

for those ailments and that his claim amounts to a disagreement with the treatment and

a desire for more. That is not enough for a viable claim of deliberate indifference.”58

        Also, in Calloway v. Gusman, an inmate complained about insufficient and delayed


53
   See e.g., Rec. Doc. 77-7, pp. 5, 7, 9, 19, 21, and 25.
54
   See infra, pp. 6-7.
55
   No. 16-15046, 2017 WL 1373875 (E.D. La. Mar. 10, 2017).
56
   Id. at *13 (citations omitted).
57
   523 Fed. Appx. 275 (5th Cir. 2013).
58
   Id. (citing Domino v. Tex. Dep't of Crim. Justice, Institutional Div., 239 F.3d 752, 756 (5th Cir. 2001);
Banuelos v. McFarland, 41 F.3d 232, 235 (5th Cir.1995) (per curiam).
51787
                                                                                               Page 9 of 18
medical care for his hepatitis C.59 The court rejected the plaintiff’s claims as set forth

below:


          Although plaintiff has alleged delay in receiving medical care and has
          expressed dissatisfaction with the speed and effectiveness of his treatment,
          none of his allegations rise to the level of deliberate indifference necessary
          to establish a constitutional violation cognizable under Section 1983.
          First, mere delay in receiving care is not in and of itself a constitutional
          violation. Mendoza, 989 F.2d at 195; Wesson v. Oglesby, 910 F.2d 278,
          284 (5th Cir.1990); Simons v. Clemens, 752 F.2d 1053, 1056 (5th Cir.1985).
          Regardless of the length of delay, plaintiff at a minimum must show
          deliberate indifference to serious medical needs. Wilson, 501 U.S. at 298.
          The delay about which plaintiff complains did not cause “a life-long handicap
          or permanent loss” sufficient to constitute a serious medical need for
          constitutional purposes. See Hill v. Dekalb Reg'l Youth Detention Ctr., 40
          F.3d 1176, 1188 (11th Cir.1994) (citing Monmouth County v. Lanzaro, 834
          F.2d 326, 347 (3d Cir.1987) (“Where the delay results in an inmate's
          suffering ‘a life-long handicap or permanent loss, the medical need is
          serious.’ ”)); Wesson, 910 F.2d at 283-84 (minor delay in escorting injured
          prisoner to prison infirmary for treatment of swollen wrists with some
          bleeding cannot be construed as deliberate indifference to serious medical
          needs). No such permanent loss resulting from delay has been alleged in
          this case.
          Contentions like Calloway's that amount to a mere disagreement with the
          speed, quality or extent of medical treatment or even negligence do not give
          rise to a Section 1983 claim. “[A]lthough inadequate medical treatment may,
          at a certain point, rise to the level of a constitutional violation, malpractice
          or negligent care does not.” Stewart v. Murphy, 174 F.3d 530, 534 (5th
          Cir.1999) (citation omitted) (active treatment of prisoner's serious medical
          condition, which ultimately resulted in death, does not constitute deliberate
          indifference, even if treatment was negligently administered); see Randall,
          2005 WL 1772311, at * 1 (allegations that plaintiff with hepatitis C should
          have been examined sooner and received different treatment reflect mere
          negligence and disagreement with treatment decisions); Norton, 122 F.3d
          at 291-92; Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.1991); Mendoza,
          989 F.2d at 193 (prisoner's disagreement with the type or timing of medical
          services provided cannot support a Section 1983 claim); Wesson, 910 F.2d
          at 284 (provision of medical treatment is inconsistent with inference of
          deliberate indifference). Therefore, plaintiff's complaints in this case about
          his medical care advance a legally frivolous argument and fail to state a

59
     2006 WL 2710475 (E.D. La. Sep. 20, 2006).
51787
                                                                                     Page 10 of 18
          claim for relief under Section 1983.60
          Plaintiff herein has not argued or presented any summary judgment evidence to

establish that the worsening of his condition from Stage 3 Fibrosis to Stage 4 Cirrhosis

constitutes a “life-long handicap or permanent loss.” Indeed, Plaintiff has offered no

summary judgment evidence to controvert Defendants’ assertion that he has been cured

of HCV. This record is also void of any evidence that would demonstrate that Defendants

possessed a “culpable state of mind.” Finally, Plaintiff’s allegations regarding Defendants’

conduct do not rise beyond negligence, and Plaintiff has failed to offer jurisprudential

support for an argument to the contrary.

          In Burling v. Jones, the district court for the Southern District of Texas addressed

a case where an inmate-plaintiff complained that, despite the worsening of his liver

condition due to hepatitis C, the prison medical staff failed to prescribe him Harvoni

and were, thus deliberately indifferent to his serious medical needs in violation of the

Eighth Amendment.61 The court dismissed this claim as frivolous, finding:


          Burling alleged that he was not provided with the proper medication to treat
          Hepatitis C. The record showing an extended history of examinations,
          diagnoses, and medications rebuts Burling’s allegations of deliberate
          indifference. Mendoza v. Lynaugh, 989 F.2d 191, 193–95 (5th Cir. 1993).
          Burling has not alleged facts supporting an inference that the medical care
          provided to him was so inadequate that the defendants knew of and were
          deliberately indifferent to a substantial risk to Burling’s health. As mentioned
          above, his own pleadings show that he was regularly examined by medical
          personnel and prescribed medications. (Docket Entry No. 13, pp. 6–7).
          Burling admitted that he was seen by medical personnel on numerous
          occasions and prescribed treatment. He indicates that in 2010, he was
          prescribed Peginterferon and Ribavirin, which has been known to cause
          more problems in genotype 3 Hep–C. His pleadings show that medical
          personnel were regularly monitoring his liver function from April 2015 to

60
     Id. at *8.
61
     2017 WL 384364 (S.D. Tex. Jan. 24, 2017)(emphasis added).
51787
                                                                                     Page 11 of 18
        August 2016. Medical personnel also performed ultrasounds to evaluate
        Burling’s liver function. Burling complains that medical personnel
        unjustifiably delayed providing him with a newer treatment for Hepatitis C.
        “Disagreement with medical treatment does not state a claim for Eighth
        Amendment indifference to medical needs.” Norton v. Dimizana, 122 F.3d
        286, 292 (5th Cir. 1997). Burling has not alleged facts that, if proven, would
        support the inference that the defendants were aware of, and disregarded,
        a substantial risk of harm to Burling.62

        The district court for the Southern District of Mississippi reached the same result

in Hale v. Abangan, wherein an inmate-plaintiff suffering from hepatitis C claimed

deliberate medical indifference where he claimed he was not given adequate treatment

and a cure for his hepatitis C.63 Noting that “the medical record shows that his disease

has been monitored in the chronic care clinic and that he has had no problems[,]”64 the

court found that, “it appears that the gravamen of Hale's claim is that prison officials have

wrongly denied him one of the newer drug therapies for the condition.”65 Following Fifth

Circuit precedent, the Court rejected the plaintiff’s claim: “The state's refusal to provide

Hale with the very best available treatment does not amount to deliberate indifference.”66

        Courts around the country outside of the Fifth Circuit have reached the same

conclusion addressing similar claims. In Phelps v. Wexford Health Services, Inc., an

inmate-plaintiff brought a constitutional claim against prison defendants for deliberate

medical indifference because the defendants failed to treat his HCV with Harvoni.67 The

court granted summary judgment in favor of the defendants, holding:

        To be sure, inmates have a constitutional right to adequate medical

62
   Id. at *3.
63
   2018 WL 1053520, *2 (S.D. Miss. Jan. 26, 2018).
64
   Id.
65
   Id.
66
   Id. (citing Davidson v. Texas Dep't of Crim. Justice, 91 Fed. Appx. 963, 964-65 (5th Cir. 2004) (affirming
district court's dismissal of Plaintiff's claim for failure to provide interferon therapy for hepatitis C)).
67
   2017 WL 528424 (D. Maryland Feb. 8, 2017).
51787
                                                                                              Page 12 of 18
        treatment. But, they do [not] enjoy the right to the treatment of their choice.
        The fact that Phelps is not receiving Harvoni does not reflect deliberate
        indifference by the Medical Defendants. As shown, Harvoni is not the drug
        of choice for the DPSCS. Phelps is regularly monitored for his HCV and his
        test results continue to show an absence of viral load. Further, Phelps has
        not refuted the information in his verified medical records. Phelps’s
        disagreement with medical providers over whether he should be treated
        with Harvoni does not rise to the level of a constitutional violation.68
        In King v. Calderwood, an inmate-plaintiff suffering from HCV claimed deliberate

medical indifference on the part of the prison defendants, and the court granted summary

judgment in favor of the defendants.69 The plaintiff argued that “he should be provided

with a drug called ‘Harvoni’ which [he] insists is a ‘cure’ for Hepatitis-C.”70 Nevertheless,

the plaintiff’s prison doctor concluded that the plaintiff did not require drug intervention at

that time.71 The court concluded:


        As such, Plaintiff's contentions constitute a disagreement regarding the
        appropriate course of treatment. It is well established that “[a] difference of
        opinion between a prisoner-patient and prison medical authorities regarding
        treatment does not give rise to a § 1983 claim.” Franklin v. Oregon, 662
        F.2d 1337, 1344 (9th Cir. 1981). To establish that a difference of opinion
        amounted to deliberate indifference, a plaintiff “must show that the course
        of treatment the doctors chose was medically unacceptable under the
        circumstances” and “that they chose this course in conscious disregard of
        an excessive risk to [the plaintiff's] health.” Jackson v. McIntosh, 90 F.3d
        330, 332 (9th Cir. 1996). Plaintiff has not provided any evidence to support
        such a finding.72
        As set forth above, the Court has discussed several cases across the country

wherein every court has held that failing to provide an HCV inmate with Harvoni (or

another DAA drug) upon his immediate request does not constitute deliberate medical



68
   Id. at *9.
69
   2016 WL 4771065 (D. Nevada Sep. 12, 2016).
70
   Id. at *5.
71
   Id.
72
   Id.
51787
                                                                                  Page 13 of 18
indifference. Considering the foregoing jurisprudence, and the undisputed facts of this

case, Defendants are entitled to summary judgment on Plaintiff’s Eighth Amendment

deliberate medical indifference claim.

        C. Supervisory Liability for Deliberate Indifference

        In the Fifth Circuit, “to support a supervisory liability claim, the misconduct of a

subordinate must be conclusively linked to the action or inaction of the supervisor.73 A

supervisory official is liable if he or she demonstrates deliberate indifference to a plaintiff's

constitutionally protected rights.”74 Deliberate indifference “is ‘more blameworthy than

negligence’ but less blameworthy than purposeful harm.75 The standard is ‘stringent’ and

requires that the supervisory actor disregarded a known consequence of his action.”76

Moreover, “‘[u]nintentionally negligent oversight’ does not satisfy the deliberate

indifference standard.”77

        The Fifth Circuit has also held that “‘doctors may not be held liable for § 1983

violations under a theory of respondent superior or vicarious liability, based upon claimed

omissions by the nurses.’78          A supervisor can, however, be held liable when he was

himself deliberately indifferent.”79 To hold a defendant supervisor liable on such a theory,

“the plaintiff must show that: (1) the supervisor either failed to supervise or train the

subordinate official; (2) a causal link exists between the failure to train or supervise and



73
   Zarnow v. City of Wichita Falls, Tex., 614 F.3d 161, 169 (5th Cir. 2010)(citing Doe v. Taylor Indep. Sch.
Dist., 15 F.3d 443, 453 (5th Cir. 1994) (en banc)).
74
   Id. (citing Doe, 15 F.3d at 454).
75
   Id., quoting Farmer v. Brennan, 511 U.S. 825, 835, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
76
   Id., quoting Southard v. Tex. Bd. of Crim. Justice, 114 F.3d 539, 551 (5th Cir.1997).
77
   Id. at 170, quoting Gonzales v. Ysleta Indep. Sch. Dist., 996 F.2d 745, 756 (5th Cir. 1993).
78
   Brauner v. Coody, 793 F.3d 493, 500 (5th Cir. 2015)(quoting Stewart v. Murphy, 174 F.3d 530, 536 (5th
Cir.1999)).
79
   Id.
51787
                                                                                              Page 14 of 18
the violation of the plaintiff's rights; and (3) the failure to train or supervise amounts to

deliberate indifference.”80

        “Plaintiffs suing governmental officials in their individual capacities ... must allege

specific conduct giving rise to a constitutional violation. This standard requires more than

conclusional assertions: The plaintiff must allege specific facts giving rise to the

constitutional violations.”81 Moreover, “[p]ersonal involvement is an essential element of

a civil rights cause of action.”82

        Because the Court has found that Plaintiff suffered no constitutional deprivation,

the Court need not consider supervisory liability or any purported policy challenge.83 The

Supervisor-Defendants are entitled to summary judgment on this claim.

        D. Qualified Immunity

        Because the Court has found that Plaintiff suffered no constitutional deprivation,

the Court need not consider the individual Defendants’ assertion of the defense of

qualified immunity. However, the Court finds, in the alternative, that the Defendants sued

in their individual capacities would be entitled to qualified immunity if Plaintiff could

demonstrate a constitutional deprivation.

        Qualified immunity is available when a § 1983 suit is brought against a state official

in his or her individual capacity, making him or her personally liable for any damages




80
   Id., quoting Smith v. Brenoettsy, 158 F.3d 908, 911–12 (5th Cir.1998) (internal quotation marks omitted).
81
   Oliver v. Scott, 276 F.3d 736, 741 (5th Cir. 2002) (citation omitted).
82
   Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983).
83
   See Anderson v. Dallas County Texas, 286 Fed. Appx. 850, 860 (5th Cir. 2008)(citing City of L.A. v.
Heller, 475 U.S. 796, 799, 106 S.Ct. 1571, 89 L.Ed.2d 806 (1986); see also Trevino v. Ellis County, Texas,
710 Fed. Appx. 199, 200 (5th Cir. 2018)(Plaintiff failed to demonstrate deliberate medical indifference; court
held “Ellis County may not be held liable through the actions of Brown because Brown himself is not liable
under § 1983.”).
51787
                                                                                               Page 15 of 18
awarded to a plaintiff.84 The qualified immunity defense has two prongs: whether an

official's conduct violated a constitutional right of the plaintiff; and whether the right was

clearly established at the time of the violation.85 A court may rely on either prong of the

defense in its analysis.86        If the defendant's actions violated a clearly established

constitutional right, the court then asks whether qualified immunity is still appropriate

because the defendant's actions were “objectively reasonable” in light of “law which was

clearly established at the time of the disputed action.”87 To be clearly established for

purposes of qualified immunity, the contours of the right must be sufficiently clear that a

reasonable official would understand that what he is doing violates that right.88 This

inquiry regarding whether a defendant's actions were objectively reasonable has been

described as “a fact-intensive inquiry.”89

        Considering the testimony of Dr. Raman Singh, it is clear that the medical staff at

Elayn Hunt were assessing how to implement the new DAA drug protocols for HCV

inmates after the drugs were approved by the FDA. Plaintiff attempts to cast doubt on

Dr. Singh’s credibility, arguing that he testified that drug costs were “one of the main

considerations” in obtaining the new medications, yet he also testified that “money was

no hindrance to obtaining the drugs.”90                  The Court finds that this statement

mischaracterizes Dr. Singh’s testimony. Dr. Singh actually testified that the costs of the

new drugs “was one of many concerns,” with other concerns relating to lacking


84
   42 U.S.C. § 1983.
85
   Manis v. Lawson, 585 F.3d 839, 843 (5th Cir. 2009).
86
   Id.
87
   Collins v. Ainsworth, 382 F.3d 529, 537 (5th Cir. 2004) (citations omitted).
88
   Brown v. Miller, 519 F.3d 231, 236 (5th Cir. 2008).
89
   Orr v. Copeland, 844 F.3d 484, 492 (5th Cir. 2016)(quoting Galvan v. City of San Antonio, 435 Fed.Appx.
309, 310–11 (5th Cir. 2010)).
90
   Rec. Doc. No. 81, pp. 5-6.
51787
                                                                                            Page 16 of 18
information based on the newness of the drugs and patient selection criteria.91 There is

no summary judgment evidence that Dr. Singh elevated cost considerations over the

many other considerations he discussed regarding the procurement of these new drugs.

        Both Britton and Dr. Singh testified regarding the process within the DOC of

determining how to implement the new drug protocols for the approximately 5,000 HCV-

infected inmates and the need to prioritize treatment for the inmates suffering from the

most progressed stages of the disease. This testimony is uncontroverted, and Plaintiff did

not offer the Court any jurisprudence or statutory authority to suggest these

considerations are not objectively reasonable in the prison context.

        Plaintiff also complains that Defendant Britton prescribed DAAs to “Medicaid

patients” in 2015;92 however, Britton’s deposition makes clear that those patients were

not incarcerated.93 Non-inmate Medicaid patients are not similarly situated to inmate-

patients for purposes of analyzing whether a constitutional violation has occurred. As the

Fifth Circuit and district courts within this circuit have repeatedly held:

        [I]t is important to first remember that a prisoner's constitutional right to
        medical care is extremely limited. For example, if an inmate in fact receives
        medical treatment, federal constitutional protections are not violated simply
        because that treatment is unsuccessful or because pain persists despite the
        treatment.94 Further, the federal constitution certainly does not require that
        inmates receive optimal care. The fact that an inmate's medical treatment
        “may not have been the best money could buy” is insufficient to establish a
        federal violation.95


91
   Rec. Doc. No. 81-4, p. 24 (Deposition of Dr. Raman Singh, p. 23, line 6).
92
   Rec. Doc. No. 81, p. 6.
93
   Rec. Doc. No. 77-14, p. 58 et. seq.
94
   Spriggens v. LaRavia, 2012 WL 1135845 at *2 (citing Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir.
2006); Williams v. Chief of Medical Operations, Tarrant County Jail, No. 94–10115, 1994 WL 733493, at *2
(5th Cir. Dec. 27, 1994); Kron v. Tanner, Civ. Action No. 10–518, 2010 WL 3199854, at *7 (E.D.La. May
19, 2010), adopted, 2010 WL 3171040 (E.D.La. Aug. 6, 2010)).
95
   Id. (quoting Mayweather v. Foti, 958 F.2d 91 (5th Cir.1992); see also Gobert, 463 F.3d at 349; McMahon
v. Beard, 583 F.2d 172, 174 (5th Cir.1978)).
51787
                                                                                           Page 17 of 18
        Accordingly, Plaintiff has failed to demonstrate genuine issues of fact that would

preclude the application of the qualified immunity defense for the individual Defendants

in this matter as there is no summary judgment evidence suggesting that Defendants’

actions were not objectively reasonable under the timing and circumstances surrounding

the availability of new HCV drug options. Both Nurse Britton and Dr. Singh testified that

the new DAA drugs were not available to the prison until 2016.96 Thus, had Plaintiff

demonstrated a constitutional deprivation, Defendants would be entitled to qualified

immunity.

III.    CONCLUSION

        For the reasons set forth above, Defendants’ Motion for Summary Judgment97 is

GRANTED. Plaintiff’s case is dismissed with prejudice.

        Judgment shall be entered accordingly.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on June 10, 2019.




                                                 S
                                             CHIEF JUDGE SHELLY D. DICK
                                             UNITED STATES DISTRICT COURT
                                             MIDDLE DISTRICT OF LOUISIANA




96
   Rec. Doc. No. 77-14 at 34 (Deposition of Elizabeth Britton at 33); Rec. Doc. No. 77-13 at 14 (Deposition
of Dr. Raman Singh at 13).
97
   Rec. Doc. No. 77.
51787
                                                                                             Page 18 of 18
